Citation Nr: 1623100	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  12-13 943	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to August 9, 2007, for service connection of posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to July 21, 2005, for service connection of traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to April 1973.

This appeal comes before the Board of Veterans' Appeals (Board) from September 2009 (PTSD) and February 2010 (TBI) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in San Diego, California.  

In February 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  

Additional documents were added to the claims file after the issuance of the March and May 2012 statements of the case.  However, the documents are duplicative of evidence already contained in the file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The RO received the Veteran's original claim of service connection for PTSD on February 19, 1997.

2.  By an April 1997 rating decision, the RO denied entitlement to service connection for PTSD.  The Veteran did not file a notice of disagreement with that decision.

3.  The RO received the Veteran's petition to reopen his claim of service connection for PTSD on August 9, 2007.

4.  By a September 2009 rating decision, the RO granted entitlement to service connection for PTSD.

5.  The April 1997 decision constituted a reasonable exercise of judgment based on the application of extant law to the facts that were then known.

6.  The first document of record that can be construed as a service connection claim for TBI was received by VA on July 21, 2005.

7.  TBI was initially diagnosed by VA in October 2009 and TBI residuals were diagnosed by Dr. Purcell in June 2006. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 9, 2007, for the grant of service connection for PTSD, to include whether there was clear and unmistakable error in the RO's April 1997 rating decision, have not been met.  38 U.S.C.A. 
§§ 5110, 5109A (West 2014); 38 C.F.R. §§ 3.105, 3.400 (2015).

2.  The criteria for an effective date earlier than July 21, 2005, for the grant of service connection for TBI have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned effective dates after service connection was granted for PTSD and TBI.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration.

The Veteran was provided with VA medical examinations in August and October 2009.  Additional record or examination development is not necessary to decide the effective date issues as the outcome turns on when a claim was filed and whether PTSD and TBI were addressed in prior decisions.  Thus, the duty to assist has been met for these claims.

The Board notes that these provisions are not applicable to the issue of clear and unmistakable error addressed in the PTSD section.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002) (citing Livesay v. Principi, 15 Vet. App. 165 (2001)).  

II.  Analysis

The Veteran seeks an effective date earlier than August 9, 2007, for the grant of service connection for PTSD and an effective date earlier than July 21, 2005, for the grant of service connection for TBI.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

For service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service.  38 C.F.R. § 3.400(b)(2).  Additionally, the effective date of a reopened claim is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2), (r).

The essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  The Board notes that VA has amended the regulations pertaining to filing claims on standard VA forms.  However, these amendments do not apply to the Veteran's case given the timing of the claims.

A.  Entitlement to an Effective Date Earlier than August 9, 2007, for PTSD

Initially, the Board notes that the Veteran filed a claim of service connection for a nervous condition in July 1978 and that this claim was denied in an unappealed September 1978 rating decision.  While the Board is aware of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board does not consider the 1978 claim as one for PTSD.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (holding a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury). 

Nevertheless, as noted in the findings of fact section above, service connection for PTSD was previously denied.  Specifically, after an informal claim was filed on February 19, 1997, the RO denied entitlement to service connection for PTSD in an April 1997 rating decision.  Notice of the decision was sent to the Veteran in May 1997.

The Veteran recalled at his February 2016 Board hearing that he filed a notice of disagreement (NOD) with the April 1997 denial of service connection for PTSD, but no such NOD is of record.  Notably, the record does contain a July 1997 request for reconsideration of a separate issue addressed in the April 1997 rating decision (hypertension).  Thus, the record reflects that the Veteran received the April 1997 decision regarding PTSD.  However, based on a reading of the July 1997 statement, the Board does not find that it constitutes a NOD with the PTSD claim as it specifically lists the hypertension issue and does not reference PTSD.

Additionally, there is a presumption of regularity that the RO would have date stamped any NOD and associated it with the claims file.  This presumption has not been rebutted by clear evidence to the contrary by the bare contention that an NOD was submitted.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).

Furthermore, while additional medical evidence was received within the appeal period, the evidence pertains to physical conditions and does not constitute new and material evidence that needed to be considered with the original PTSD claim.  See 38 C.F.R. § 3.156(b) (2015).

As there is no evidence that the Veteran filed an NOD with the April 1997 denial of service connection for PTSD, the Board finds that the April 1997 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (1996).  

Thereafter, on August 9, 2007, the RO received the Veteran's petition to reopen his claim of service connection for PTSD.  In an August 2009 VA examination report, the examiner concluded that the Veteran's symptoms support a diagnosis of PTSD under the DSM-IV diagnostic criteria.  The examiner based this diagnosis on service-related stressors, specifically, the Veteran's rescue efforts following a crash on a Navy vessel and his combat exposure in Vietnam.  The record also contains a November 2009 letter from the Veteran's VA psychiatrist noting a June 2007 PTSD diagnosis that was also based on the Veteran's service in a combat zone.  

By a September 2009 rating decision, the RO granted entitlement to service connection for PTSD based primarily on the August 2009 VA examiner's opinion.  The RO set the effective date for the award of service connection as August 9, 2007-the date of receipt of the claim to reopen.

The Veteran disagrees with the assigned effective date of the award of service connection and he contends that the effective date should be earlier-the date of his original claim, February 19, 1997.  

As noted above, the Board has found that the presumption of regularity has not been rebutted by the Veteran's assertion that he filed an NOD with the April 1997 RO decision and has thus deemed the April 1997 decision final.  As such, the claim by which the Veteran was granted service connection for PTSD, and which led to this appeal, is generally considered a claim to reopen a previously denied claim based on the receipt of new and material evidence.  See 38 C.F.R. §§ 3.156(a), 3.160(d)(e) (2015).  When a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  See Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008); see also 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).  Under this analysis, the effective date for the award of service connection can be no earlier than August 9, 2007-the date of receipt of the claim to reopen.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The provision of 38 C.F.R. § 3.156(c) provides an exception to this rule.  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  As relevant official service department records were not associated with the claims file after the April 1997 rating decision, the provisions of 38 C.F.R. § 3.156(c) do not apply.

Therefore, the Board concludes that the criteria for an effective date earlier than August 9, 2007, for the award of service connection for PTSD have not been met.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Other than presenting new and material evidence as the Veteran did, the only way to overcome the finality of a decision is to request revision of the decision based on clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  The RO considered this theory in the adjudication of the Veteran's appeal for an earlier effective date.

CUE is established when the following conditions have been met:  (1) either the correct facts were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the alleged error is "undebatable," not merely a "disagreement as to how the facts were weighed or evaluated"; and (3) the error "manifestly changed the outcome" of the prior decision.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); see Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly adopting the "manifestly changed the outcome" standard).  

CUE must be pled with some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, the claimant must also give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993); see also Phillips v. Brown, 10 Vet.App. 25, 30-31 (1997).

As set forth in his February 2016 Board hearing testimony, the Veteran asserts that service connection should have been awarded when the rating decision was issued in April 1997.  The Veteran argues that service connection for PTSD was warranted because he had been reporting symptoms of stress and anxiety to his treating physician for some time and that he had been misdiagnosed by VA for years.  The Veteran has also expressed an opinion that VA lost his 1997 claim based on a phone call that he had with a VA employee who reportedly told the Veteran that there was no evidence of a prior claim for service connection for PTSD.  Finally, the Veteran contends that since the stressors he claimed in 1997 were the same stressors he claimed in 2007, the effective date should be the date of his initial 1997 claim.

The record that existed at the time of the April 1997 decision consisted of relevant evidence primarily comprised of the Veteran's service treatment records, VA treatment records, and the Veteran's statements.  In his statements, the Veteran reported that he assisted in off-loading dead and wounded soldiers from the USS Forrestal following a crash landing on the flight deck of that ship.  Importantly, treatment records show that the Veteran had not been diagnosed with PTSD at the time of the April 1997 decision.

In the April 1997 decision, the RO denied service connection because there was no evidence that his claimed condiction as incurred in or aggravated by military service, evidence of which is necessary to establish service connection for PTSD.  38 C.F.R. §§ 3.304(f), 4.125 (1996).  The claim was considered "not-well-grounded," which was permissible standard for adjudicating claims during that time period.

When considering CUE, the determination is to be made based on the evidence and law that existed at the time of the prior decision in question.  Russell, 3 Vet. App. at 313-14.  

Given these facts, the Board concludes that the April 1997 decision constituted a reasonable exercise of judgment based on the application of extant law to the facts that were then known.  The RO determined that there was no nexus between the Veteran's claimed condition and his service.  Thus, even if a PTSD diagnosis is presumed despite the presence of any medical records diagnosing the condition, there would not be CUE because any such error would not manifestly change the outcome of the decision.  The RO properly applied the regulations to the facts in determining that there was no established nexus between the Veteran's service and his claimed disability.  At the least, the finding is not undebatably in error, which is the high burden for establishing CUE.  Furthermore, although the April 1997 rating decision references a VA examination that apparently was not conducted, a failure of the duty to assist also cannot be CUE.  Accordingly, CUE was not committed in the April 1997 decision that denied service connection for PTSD, and any implied request to revise the decision based on CUE is denied.

Finally, the Board notes that the Veteran's argument that VA lost the prior rating decision regarding his claim of service connection for PTSD is not supported by the record.  In this regard, upon receipt of the Veteran's August 2007 claim, the RO sent the Veteran a notice letter informing him that the claim had been previously denied and advising him what new evidence needed to be submitted to reopen the claim.  Moreover, the May 2008 rating decision that initially denied the Veteran's claim, specifically noted that it was a claim to reopen.  Additionally, the April 1997 rating decision is of record as are additional copies of that decision that were submitted by the Veteran.  Thus, while the Board acknowledges the possibility that a VA employee told the Veteran that no prior rating decision existed, the evidence of record establishes otherwise.  Moreover, even if VA had lost a prior rating decision, that alone would not form a basis for an earlier effective date.  Similarly, the fact that the Veteran reported the same stressors with his 1997 claim as he did with his 2007 claim does not form a basis for an earlier effective date as effective dates are determined based on the date of claim and the evidence in 2007 included the examination with a diagnosis and nexus medical opinion that was not of record in 1997.  

B.  Entitlement to an Effective Date Earlier than July 21, 2005, for TBI

On July 21, 2005, the Veteran filed an informal claim of service connection for a "head injury[.]"  While the RO initially denied the Veteran's claim in a June 2006 rating decision, March 2007 statement of the case, and May 2007 supplemental statement of the case, the claim was eventually granted in a February 2010 rating decision during the appeal process.

After reviewing the evidence of record, the Board finds that the earliest effective date that is warranted for the TBI claim is the currently assigned date of July 21, 2005.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Prior to July 2005, the Veteran sought service connection for hypertension, residuals from a right hand fracture, a nervous condition, a heart condition, ingrown facial hairs, and PTSD.  None of these claims or their associated correspondence suggest that the Veteran sought benefits for TBI.  See Brokowski, 23 Vet. App. at 84.  

While the Veteran contends that he should have been diagnosed with a TBI well before July 21, 2005, based on his report of symptoms, he was not.  Even if the Veteran was diagnosed with a TBI prior to July 21, 2005, since he never filed a claim for a TBI until July 21, 2005, the effective date cannot be any earlier than that date based on 38 C.F.R. § 3.400 which establishes that the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.

The Board finds that the July 21, 2005, claim of service connection a head injury is the earliest correspondence that meets the criteria for a claim for service connection for TBI.  This was more than one year after separation from service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an effective date earlier than July 21, 2005, for the grant of service connection for TBI.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An effective date earlier than August 9, 2007, for the grant of service connection for PTSD, to include on the basis of CUE in the RO's April 1997 rating decision, is denied.

An effective date prior to July 21, 2005, for the award of service connection for TBI is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


